Exhibit 10.29

SAKS INCORPORATED

Supplement to Restricted Stock Agreement

«Name»

Name of Award Holder

Award Date: «Issue_Date»

«Number_of_Shares»

Number of Shares of Restricted Stock

Dear Award Holder:

Saks Incorporated has awarded to you the number of shares of its common stock,
$0.10 par value indicated above (the “Restricted Stock”). The shares of
Restricted Stock are awarded to you pursuant to and subject to the terms and
conditions of (1) the Saks Incorporated 2004 Long-Term Incentive Plan (the
“Plan”), (2) the Restricted Stock Agreement between Saks Incorporated and you
(the “Restricted Stock Agreement”), and (3) this Supplement to Restricted Stock
Agreement. This Supplement to Restricted Stock Agreement is an “Award
Supplement” referred to in the Agreement.

Unless sooner vested in accordance with paragraph 3 of the Restricted Stock
Agreement, the restrictions imposed by paragraph 2 of the Restricted Stock
Agreement will expire as to the following percentage of the Restricted Stock on
the dates indicated:

 

Percentage of Restricted Stock

 

Date of Expiration of Restrictions

100%   «Expiration_Date»

 

Saks Incorporated By:  

LOGO [g94680sig001.jpg]

Executive Vice President—Human Resources